Citation Nr: 0117088	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  99-24 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for probable 
lumbar spine paraspinal spasm secondary to degenerative disc 
disease, status post lumbar surgery.  

2.  The propriety of the initial noncompensable rating 
assigned following a grant of service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had approximately 20 years of active duty service 
and retired in February 1998.  This matter comes before the 
Board of Veterans' Appeals (Board) from a June 1999 rating 
decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  The claim was 
subsequently transferred to the Roanoke, Virginia, RO.

Because the veteran has disagreed with the initial rating 
assigned for his back disorder and bilateral hearing loss, 
the Board has recharacterized the issues as involving the 
propriety of the initial evaluation assigned.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The veteran's representative has asked that the issues 
pertaining to the rating assigned for the veteran's 
hypertension and denial of service connection for the right 
knee disorder be referred to the RO.  With regards to the 
denial of service connection for the right knee disorder, the 
representative has asserted that the RO committed clear and 
unmistakable error in its June 1999 rating decision.  These 
issues are referred to the RO for appropriate action.  

Additionally, during a hearing held before the undersigned 
Board Member in April 2001, the veteran reported that he had 
tinnitus.  The veteran is hereby notified that if he wishes 
to file a claim for service connection for tinnitus, he 
should do so with the RO.   





REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superceded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, as well as the 
reasons noted below, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  The change requires that notice be 
provided to a claimant as to what is required for a claim to 
be successful, and may require multiple notices during the 
pendency of the adjudication process.  See Holliday, slip op. 
at 12-13.  Furthermore, the Secretary is required to provide 
a medical examination or obtain a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(d)).

Under the circumstances of this case, and in view of the 
above, the Board finds that further development of this case 
is warranted.

The veteran has reported receiving treatment for his service-
connected back disorder at numerous places since his 
separation from service; however, all such treatment records 
have not been associated with the claims file.  The veteran 
also reported that his service-connected back disorder has 
increased in severity since his VA examination in August 
1998.  In this regard, the Board notes that the veteran 
submitted some post-service treatment records during a 
hearing held before the undersigned in April 2001.  He 
indicated that there were additional post-service medical 
records for treatment received at Maxwell Air Force Base in 
Montgomery, Alabama, the VA Medical Centers (VAMCs) in 
Tuskegee and Montgomery, Alabama, and from Dr. Carter in 
Auburn, Alabama.  These records should be obtained and 
associated with the claims file.  While all outstanding 
pertinent treatment records from identified sources should be 
obtained, the Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Thereafter, the veteran the RO should arrange for the veteran 
to undergo VA examination to obtain an assessment as to the 
current severity of his back disorder.  The examination 
should include specific findings as to whether the veteran 
experiences functional loss due limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use and/or during flare-ups. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  Findings as to whether there is any nerve 
paralysis or other nerve damage associated with the service-
connected low back disorder, and if so, the type of nerve 
damage and the symptoms associated with it also would be 
helpful in evaluating the disability.  Furthermore, any post-
surgical scars should be evaluated.  

As regards the claim for a higher initial evaluation for 
hearing loss, the Board notes that the veteran has reported 
receiving post-service treatment for his ears at Maxwell Air 
Force Base.  He has also indicated that his hearing loss 
disability has worsened since his VA examination in August 
1998.  The RO should obtain the pertinent medical records and 
schedule him for a VA audiological evaluation to obtain 
audiometry findings upon which to assess the severity of his 
hearing loss disability.

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may well result in 
a denial of the claim(s).  38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran does not report 
to any scheduled examination(s), the RO should obtain and 
associate with the record any notice(s) sent to him 
concerning such examination(s).

The Board further points out that where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the questions for consideration involve the propriety of the 
initial evaluation assigned following a grant of service 
connection for each issue under consideration, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.  The RO has 
not issued a decision, statement of the case, and/or a 
supplemental statement of the case that explicitly reflects 
consideration of whether "staged rating" would be appropriate 
in the veteran's case.  This should be accomplished.

Finally, as mentioned above, during his hearing, the veteran 
submitted evidence to the Board, waiving consideration by the 
agency of original jurisdiction.  As that evidence appears 
relevant to the issues under consideration, the Board 
generally would accept it for consideration in connection 
with the appeal without fist referring it to the RO.  See 
38 U.S.C.A. § 20.1304 (2000).  However, because the issues on 
appeal are being remanded for other reasons, the RO should 
also consider the evidence submitted to the Board along with 
all other pertinent evidence obtained pursuant to the Board's 
REMAND in readjudicating the claims on appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

1.  The RO should take the necessary 
steps to obtain and associate with the 
record all of the veteran's pertinent 
outstanding post-service medical records 
from Dr. Carter in Auburn, Alabama, 
Maxwell Air Force Base in Montgomery, 
Alabama, and the VAMCs in Tuskegee and 
Montgomery, Alabama.  If any requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should be 
noted in the claims file, and he and his 
representative should be so notified.  
The veteran is also free to submit any 
pertinent medical or other records in his 
possession, and the RO should afford him 
the opportunity to do so before arranging 
for him to undergo examination.

2.  After all evidence received pursuant 
to the above-requested development is 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
appropriate VA examination of his 
service-connected back disability.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to and be reviewed by each 
physician designated to examine the 
appellant.  All appropriate tests and 
studies, to include x-rays and range of 
motion studies (the latter expressed in 
degrees, with normal ranges provided for 
comparison purposes) should be conducted, 
and all clinical findings should be 
reported in detail.  

The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the service-connected 
back disorder.  In addition, the 
examining physician should indicate 
whether, and to what extent, the veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms 
noted above during flare-ups and/or with 
repeated use.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  

The examiner should also indicate whether 
there is any nerve paralysis or other 
nerve damage associated with the 
veteran's service connected back 
disorder.  If so, the examiner is to 
specify the type of damage and indicate 
the symptoms associated with it.  

The examining physician should describe 
any post-surgical scars associated with 
the service-connected back disability and 
specific order, and indicate whether any 
such scar is superficial, subject to 
repeated ulceration, tender and painful 
on objective demonstration, or results in 
limitation of function of the back.  

All examination findings, along with the 
complete rationale for each opinion 
expressed should be set forth in a 
typewritten report.

3.  The RO should also arrange for the 
veteran to undergo a VA audiology 
evaluation to obtain audiometry findings 
upon which to evaluate the current 
severity of his hearing loss of his 
bilateral hearing loss.  In this regard, 
all indicated testing should be 
accomplished, and all clinical findings 
should be reported in detail.  

4.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

5.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.

7.  After completion of the above 
requested development, and any other 
indicated development and/or notification 
action, the RO should adjudicate this 
claim on appeal in light of all pertinent 
evidence (to include that submitted to 
the Board during the April 2001 hearing) 
and legal authority.  The RO should apply 
the provisions of 38 C.F.R. § 3.655, as 
appropriate.  Otherwise, in evaluating 
the low back disability, appropriate 
consideration should be given to all 
potentially applicable diagnostic codes, 
to include Diagnostic Codes (DCs) 5292 
through 5295, as well as pertinent 
diagnostic codes listed under 38 C.F.R. 
§ 4.124a, pursuant to which nerve injury 
is evaluated.  The RO should also 
determine whether a separate compensable 
rating is warranted for any post-surgical 
scars.  Furthermore, the RO should 
explicitly consider whether "staged 
rating" would be appropriate in 
evaluating either the service-connected 
back disability or bilateral hearing 
loss.  The RO must provide adequate 
reasons and bases for its determinations, 
addressing all matters and concerns 
raised in this REMAND.

8.  Unless the benefits sought on appeal 
are granted to the veteran's 
satisfaction, the RO should furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case and afford them the opportunity to 
provide written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



